DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
2.	The receipt of Oath/Declaration is acknowledged.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 07/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
5.	The drawing(s) filed on 07/10/2020 are accepted by the Examiner.
Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with CARL J. PELLEGRINI on December 13, 2021.

IN THE CLAIMS                                                                                                                                                                          
The claims are amended as follows:
2. 	(Currently amended) The UE according to Claim 1, wherein the transmitter is configured to send the SUCI included in a non-access stratum (NAS) message.

Examiner's Statement of Reason for Allowance
7.	Claims 1-6, 8-17, and 19-26 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
9.	Claims 1, 9, 12, and 20 allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[1]  a transmitter configured to send the SUCI to a first network apparatus during a Registration procedure, the SUCI being sent for a second network apparatus to de-conceal the SUCI to the SUPI based on the protection scheme used to generate the SUCI, wherein the protection scheme identifier is concealed.” along with all other limitations as required by independent claim 1.
“[9]  “a controller configured to de-conceal the SUCI to the SUPI based on the protection scheme used to generate the SUCI, wherein the protection scheme identifier is concealed.” along with all other limitations as required by independent claim 9.
[12]  “sending the SUCI to a first network apparatus during a Registration Procedure, the SUCI being sent for a second network apparatus to de-conceal the SUCI to the SUPI based on the protection scheme used to generate the SUCI, wherein the protection scheme identifier is concealed”. along with all other limitations as required by independent claim 12.
[20]	“a protection scheme identifier identifying the protection scheme; and de-concealing the SUCI to the SUPI based on the protection scheme used to generate the SUCI, wherein the protection scheme identifier is concealed” along with all other limitations as required by independent claim 20.
11.	Specifically, the closest prior art, Muhanna et al. (2018/0013568 A1), Jerichow et al. (20190182654 A1), and Jerichow (2019/0149521 A1), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2-6, 8, 10-11, 13-17, 19, and 21-26 are then inherently allowable for depending on an allowable base claim.
12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muhanna et al. (2018/0013568 A1) teaches a techniques for securely communicating an IMSI over the air from a UE to an SeAN, as well as for securely validating an unencrypted IMSI that the SeAN receives from the home network, during authentication protocols. In particular, the UE may either encrypt the IMSI assigned to the UE using an IMSI encryption key (K.sub.IMSIenc) or compute a hash of the IMSI assigned to the UE using an IMSI integrity key (K.sub.IMSIint), and then send the encrypted IMSI or the hash of the IMSI to the 
Jerichow et al. (20190182654 A1) teaches a subscriber privacy management techniques that prevent a covert channel from being established between user equipment and a home network through a serving network in a communication system. In one example, a random value is computed in the serving network and added to the registration request procedure. The techniques also enable the home network to control UE behavior using an authorization token.
Jerichow (2019/0149521 A1) teaches a home network of a communication system, wherein one or more cryptographic key pairs are provisioned for utilization by subscribers of the home network to conceal subscriber identifiers provided to one or more access points in the communication system, the method comprises provisioning one or more privacy managing entity identifiers for utilization by the subscribers when providing their concealed subscriber identifiers to the communication system. Each of the one or more privacy managing entity identifiers identify a given privacy managing entity in the communication system configured to de-conceal a given subscriber identifier.




Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433  

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433